Title: Election Circular, [23–28 February 1789]
From: Hamilton, Alexander
To: 


[New York, February 23–28, 1789]
Sir
As it will evidently be of great use in the ensuing election to have some Gentlemen of activity in each ward to superintend the business and promote activity among the electors the Committee appointed to forward the election of John Laurence Esquire will be much obliged by your assistance for those purposes, in the ward to which you belong, and request the same accordingly. With this view they will be happy to see you at Bardin’s on Monday Evening next at seven oClock to concert the preparatory arrangements.
I am Sir   Your Obedient & hum servant
A HBy order of the Committee
 